Davison, J.
James Long, the relator, on complaint before a justice of the peace, prayed surety of the peace against Daniel Long. The justice, upon final hearing, discharged the defendant from the prosecution, and gave judgment against the relator for the costs of suit. Prom that judgment he appealed. In the Common Pleas the defendant moved to dismiss the appeal, on the ground that, in such cases, no appeal lies from the judgment of a justice. The Court sustained the motion, and the appeal was accordingly dismissed. Was this ruling correct ?
The statute which prescribes the mode of proceeding in cases of “ surety of the peace,” does not authorize an appeal, by the State or the relator. And the general statute regulating appeals from the judgment of justices, in criminal cases, allows the defendant, but not the State, to appeal to the Common Pleas. 2 R. S. pp. 498, 500, 501. In the absence of any *439statutory provision allowing the appeal in question, we must hold that it was correctly dismissed.
LaRue § Royse, for the appellant.
Per Curiam.
The judgment is affirmed, with eosts.